Case 1:20-cv-04637-GBD Document 11 Filed 10/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

see eee eee ewww ee we eee eee w wee ewe ew eee eee ee xX
CARL SCHROETER GMBH & CO. KG, as subrogor  :
of Robinson Fresh,
Plaintiff,
-against- 20 Civ. 4637 (GBD)
MSC MEDITERRANEAN SHIPPING COMPANY ,
S.A., :
Defendant.
we ee ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for November 4, 2020 at 9:30 am is canceled.

Dated: New York, New York
October 29, 2020
SO ORDERED.

Linuay. 5 Din
RGE/B. DANIELS
ited States District Judge

 

 
